Citation Nr: 0527689	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-29 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San 
Francisco, California


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
medical services received at the Saint Francis Memorial 
Hospital in San Francisco, California, from July 28, 2003 to 
August 22, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active military service from December 1966 to 
September 1969.

This matter comes to the Board of Veteran's Appeals (Board) 
from an August 2003  determination of the VA Medical Center 
(VAMC) in San Francisco, California in which it was 
determined that the veteran was not entitled to payment or 
reimbursement of private medical expenses.

In October 2005, a Deputy Vice Chairman granted the 
representative's motion to advance the appeal on the Board's 
docket on the basis of the veteran's financial hardship.  See 
38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 20.900(c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This case was certified to the Board on July 20, 2004.  In a 
letter dated October 5, 2005, the veteran's representative 
requested that the veteran be granted a videoconference 
hearing before the Board, indicating that an attached 
statement from the veteran's daughter provided a rationale 
for the request.  

In a September 16, 2005 letter received at the Board on 
October 5, 2005, the veteran's daughter indicated that she 
had just taken responsibility in looking over the veteran's 
appeal and noticed that a request for a hearing had not been 
indicated his substantive appeal (Form 9).  The veteran, 
however, clearly desired to testify at a hearing before the 
Board.

A hearing on appeal will be granted if an appellant, veteran, 
or their representatives, expresses a desire to appear in 
person.  38 C.F.R. § 20.700 (2004).  The importance of 
responding to a request for a hearing is recognized under 38 
C.F.R. § 20.904(a)(3) (2004), as a Board decision may be 
vacated when there is a prejudicial failure to afford an 
appellant a personal hearing.  Thus, in order to ensure full 
compliance with due process requirements, a hearing must be 
scheduled.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
20.700, 20.703, 20.704 (2004).

Accordingly, this appeal is remanded to the RO the following 
action:

The RO should schedule the veteran for a 
Board videoconference hearing in 
connection with his appeal. The veteran 
and his representative should be notified 
in writing of the date, time and location 
of the hearing. After the hearing is 
conducted, or if the veteran withdraws 
the hearing request, or if he fails to 
report for the scheduled hearing without 
good cause, the claims file should be 
returned to the Board, in accordance with 
requisite appellate procedures 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


 
 
 
 


